                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

MARILYN LOUISE HARRIS,

             Plaintiff,
                                                           Case No. 18-cv-1707-pp
      v.

KINSETH HOSPITALITY HOME 2 SUITES,

            Defendant.
______________________________________________________________________________

       ORDER DISMISSING CASE FOR FAILURE TO STATE A CLAIM
______________________________________________________________________________

      On October 26, 2018, the plaintiff filed this lawsuit. Dkt. No. 1. The court

screened the complaint and concluded that it did not provide enough

information to state a claim. Dkt. No. 5. The plaintiff had attached to the

complaint a Charge of Discrimination form from the Wisconsin Equal Rights

Division, dkt. no. 1-1, which seemed to indicate that the plaintiff was trying to

bring a claim for retaliation under the Americans with Disabilities Act, dkt. no.

5 at 6. The court explained that if that was the claim the plaintiff meant to

bring, she hadn’t explained who took adverse action against her, how those

people knew that she’d filed a complaint against her former employer, or when

the events took place. Id. at 7. The court told the plaintiff that without that

information, the court could not determine who had retaliated against her or

subjected her to adverse action, or why. Id. The court also explained that the

form the plaintiff had attached to the complaint—the Charge of Discrimination

form—wasn’t the same thing as a Notice of Right to Sue from the EEOC, and

that the plaintiff need to file a copy of the Notice of Right to Sue, if she’d

received one. Id. at 9.

                                          1
      The court concluded its screening order this way:

             As it has done in one prior case, the court will allow the
      plaintiff to file an amended complaint. The court is sending the
      plaintiff a new form on which to file this complaint. The plaintiff
      should use the “Statement of Claim” section to give the court
      information on who did it, how they did it—what, exactly, they did
      to her—where they did it, and (if she knows) why. She must do this
      for every person she claims harassed her or retaliated against her.
      She must say, for example, that on or around a particular date, in a
      particular location, a named person did something to harass her.
      She must also attach her Notice of Right to Sue letter from the
      EEOC, if she has one.

             The court will give the plaintiff a deadline by which to file an
      amended complaint. If the court receives the amended complaint by
      the deadline the court sets, it will screen that amended complaint.
      If the plaintiff does not file an amended complaint by the deadline
      the court has set, the court will dismiss the case for failure to
      diligently pursue it under Civil Local Rule 41, and for failure to state
      a claim.

Id. at 9-10. The court set a deadline of October 25, 2019 for the plaintiff to file

the amended complaint. Id. at 11.

      On October 25, the court received a request from the plaintiff, asking the

court to extend the deadline so that she could get “all [her] paperwork in order

& some other things [she] must have in order before proceeding.” Dkt. No. 6.

The court granted the motion, extending the deadline to December 20, 2019.

Dkt. No. 7. It noted, however, that the plaintiff should not need additional

paperwork or information to file the amended complaint—she ought to know

who retaliated against her and when, and she either had a Notice of Right to

Sue letter or she didn’t. Id. at 1-2.

      At about 4:40 p.m. on December 20, the clerk’s office received a

document from the plaintiff. Dkt. No. 8. The document was not labeled

“amended complaint.” It was not on the form the court had sent the plaintiff to

use in filing her amended complaint. It did not have the caption of the case, or

                                         2
the case number, written on it. It is not signed. The first two pages of the

document are a statement by someone named Leanne N. Biancuzzo, who is not

a party in the case. Id. at 1-2. In the statement, Ms. Biancuzzo describes things

that happened to her while she was an employee at “Hilton’s Home 2 Suites in

Menomonee Falls, Wisconsin in late January of 2018 through May 14th, 2018.”

Id. at 1. The third page purports to be a statement by the plaintiff; the

statement says that it is a “complaint against Home 2 Suites for discrimination,

harassment, slander, retaliation . . . .” Id. at 3. The last page of the document

is another copy of the Charge of Discrimination the plaintiff appears to have

filed with the Wisconsin Equal Rights Division. Id. at 4.

      Giving the plaintiff the benefit of the doubt, the court assumes that she

meant for this four-page document to be her amended complaint. But the

plaintiff did not do what the court asked her to do. She did not use the form

the court sent to her. She did not sign the document. But most problematic,

she did not include the “who, what, when, where, how” information the court

asked her to include. The two-page statement allegedly made by Ms. Biancuzzo

is irrelevant to the plaintiff’s claims; Ms. Biancuzzo isn’t a party to this lawsuit,

and she describes things that happened to her, not to the plaintiff.

      The copy of the Charge of Discrimination to the Equal Rights Division

doesn’t help the plaintiff; as the court explained to her in the screening order,

the court needs a copy of the Notice of Right to Sue letter from the EEOC, not

the Charge of Discrimination from the Wisconsin ERD. “Under the ADA, ADEA,

and Title VII, a plaintiff must file her suit within 90 days from the date the

EEOC gives notice of the right to sue. 42 U.S.C. § 12117(a); 29 U.S.C. § 626(e);

42 U.S.C. § 20003-f(f)(1).” Houston v. Sidley & Austin, 185 F.3d 837, 838-39

(7th Cir. 1999) (citations omitted). “A right-to-sue letter from the EEOC is a


                                          3
prerequisite to bringing suit, and the right-to-sue letter that forms the basis for

a plaintiff’s complaint must relate to the facts alleged before the EEOC.” Moses

v. U.S. Steel Corp., 946 F. Supp. 834, 841 (N.D. Ind. 2013) (citations omitted).

Failing to attach a right-to-sue notice to the complaint isn’t, by itself, a reason

to dismiss someone’s lawsuit, but without the notice, the court cannot

determine whether the plaintiff filed this lawsuit within ninety days of when

she received the notice, as the law allows.

      The real problem with the document the plaintiff filed on December 20,

2019 is that it still doesn’t contain the information the court needs to figure out

whether the plaintiff has stated a claim for which a federal court can grant

relief. As the court explained to the plaintiff in the screening order, “[e]mployers

are forbidden from retaliating against employees who raise ADA claims

regardless of whether the initial claims of discrimination are meritless.” Koty v.

DuPage Cty., 900 F.3d 515, 519 (7th Cir. 2018), quoting Dickerson v. Bd. of

Trs. of Cmty. Coll. Dist. 522, 657 F.3d 595, 601 (7th Cir. 2011). To state a

retaliation claim, the plaintiff must allege that “(1) [s]he engaged in a statutorily

protected activity; (2) [s]he suffered an adverse action; and (3) a causal link

between the two.” Id.

      The statement on page three of the amended complaint—which purports

to be from the plaintiff—reads as follows:

      My name is Marilyn Harris for the past 8 years, I have constantly
      and consistently have been harassed this harassment has forced me
      to become homeless and jobless, this has put my life at risk many
      nights, I had to sleep in my vehicle or hang at the laundromats, my
      kids I had to send away with their dad 2 years ago due to the
      harassment and discrimination I’ve been subjected to I’m unable to
      provide for my kids this has caused me to have long term
      psychological and health conditions, I have been emotionally and
      mentally harmed by someone calling my employers telling them I
      have aids and hiv I started working for Home 2 Suites in April 2017
      I was hired before grand opening which grand opening was
                                         4
      5/1/2017 I never received my yearly raise, the harassment started
      day 1 housekeepers Janelle and rose was promoted to asst.
      housekeeper and executive housekeeper they would find me early in
      the morning on 05/1/2017 say they needed E. check in rooms in 10
      mins, I was told to do things other housekeeper was not required to
      do, a lot of extra things, I stayed a few times until 9pm and 10pm at
      night somedays I had a board with up to 50 rooms to clean, I was
      called in the office by asst. manager Angela Ledarhaus and general
      manager Renee Wagner on 9/27/2017 was told money was stolen
      out a guest room. I told them I wasn’t a thief my record speaks for
      itself I’ve worked around money all my life and I never was accused
      of such accusation, then they went on to say they was gone call the
      police, some of the other housekeepers told me later down the line a
      rumor was going around I was the hotel thief that Sharita minor
      spearded around then I was accused of drinking a beer on the job, I
      was diagnosed with HPV 9 years ago which is a virus which causes
      my finger and toes to cripple up and I can’t move until my limbs go
      back to normal my back now gives out on me daily I went to the
      Doctor 11/20/2019 about back spasm and unbearable pain they
      told me to rest for 6 weeks I believe I got some of the health
      conditions from the way I was forced to worked TITLE 1 of the
      Americans with disability act of 1990 as amended including S503(a).
      I just want to drop this and live my life I just want to care for my
      children’s I don’t want a dime from any one this was never about
      money I just want Home 2 Suites to do the right thing and tell the
      truth about how they was made to treat me so I can try to glue my
      life back together I want to apologize to home 2 suites and all
      innocent people who as hurt in this matter, grace, mercy, peace to
      you all.

Dkt. No. 8 at 3.

      The court can tell from this paragraph that the plaintiff has suffered

physically and psychologically. She is in pain. She is worried about taking care

of herself and her children. She strongly feels that she was mistreated. The

court can only imagine how difficult things have been for the plaintiff. But the

above paragraph still does not provide the court with enough information to

determine whether the plaintiff has stated a claim for retaliation under the

Americans with Disabilities Act.




                                        5
      The plaintiff has sued Kinseth Hospitality Home 2 Suites. The above

paragraph says that she began working for that company sometime in April

2017, and it appears that she was still working there as of September 2017,

and the Charge of Discrimination form (dkt. no. 8 at 4) says that she was

discharged June 20, 2018. The paragraph says that from the first day, the

plaintiff was harassed, but doesn’t say who harassed her. The paragraph says

that the plaintiff never got an annual raise, but she doesn’t say who denied her

the raise or why. The plaintiff doesn’t describe her job, but the court assumes

from what the paragraph says that she was a housekeeper. The paragraph says

that two other housekeepers were promoted, and that those two housekeepers

found the plaintiff early on the morning of May 1, 2017 to say they needed “E.

check in rooms in 10 mins.” Id. The plaintiff does not explain what “E. check”

is, or why it constituted harassment for the promoted housekeepers to say this

to her. The paragraph says that the plaintiff “was told to do” a lot of things that

other housekeepers weren’t told to do but doesn’t say who told her to do these

things, or why. The paragraph says that the plaintiff worked until 9:00 or

10:00 p.m. some nights, but doesn’t say who told her to do so, or what time

she started work on those days or whether she was the only person who

worked so late. The paragraph describes an incident on September 27, 2017,

when assistant manager Angela Ledarhaus and general manager Renee

Wagner told the plaintiff that money had been stolen from a guest room. The

paragraph says that the plaintiff explained that she wasn’t a thief, but that the

managers threatened to call the police, and that the plaintiff later found out

that someone named Sharita had started a rumor that the plaintiff was the

thief. Finally, the paragraph says that someone accused the plaintiff of




                                         6
drinking a beer on the job; again, it doesn’t say who made this accusation, or

when, or why.

      Nowhere in this paragraph does the plaintiff describe any action she took

that was protected by the ADA, or how that action may have caused someone

at Home 2 Suites to take adverse action against her. The Charge of

Discrimination (dated September 19, 2018) indicates that the plaintiff believed

that she was discriminated against because she had filed a charge of

discrimination against her former employer. Dkt. No. 8 at 4. The paragraph

above, however, makes no mention of that, and again, it does not say who at

Home 2 Suites retaliated against her for filing that charge, or how they would

have known that she filed a charge against her former employer.

      The paragraph contains allegations that the plaintiff was treated

differently than other housekeepers, and that certainly sounds like

“harassment” as that that is defined in the dictionary: to disturb persistently,

bother continually, pester or persecute.

https://www.dictionary.com/browse/harass. But for a plaintiff to be able to

sue someone in federal court for harassment, the plaintiff must allege—in the

complaint—that a particular person disturbed or bothered or persecuted her,

and that the person did so because the plaintiff was disabled, or because of her

age or race or gender, or in retaliation for something the plaintiff did that was

protected by law. It is not enough for the plaintiff to allege that someone

harassed her; she must allege that the person harassed her because she

belonged to a class of people protected by the law, or in retaliation for her

taking some action protected by law. The plaintiff has not alleged these things.

The court cannot allow the plaintiff to proceed with her lawsuit.




                                         7
          As to the statement at the end of the paragraph indicating that the

plaintiff does not want money, and wants only for Home 2 Suites to “tell the

truth about how they was made to treat” her, the plaintiff seeks a remedy that

federal courts rarely are able to provide. If a person wins a harassment or

retaliation lawsuit, that person may obtain money. Under some, more rare

conditions, the person may obtain an order requiring a defendant to stop doing

something, or to start doing something. But rarely, if ever, does a federal court

have the authority to order a defendant to tell the truth.

          The court CONSTRUES the document received on December 20, 2019 as

an amended complaint. Dkt. No. 8.

          The court ORDERS that the amended complaint is DISMISSED without

prejudice for failure to state a claim upon which a federal court may grant

relief.

          This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within 30 days of the entry of judgment.

See Fed. R. of App. P. 3, 4. This court may extend this deadline if a party timely

requests an extension and shows good cause or excusable neglect for not being

able to meet the 30-day deadline. See Fed. R. App. P. 4(a)(5)(A).

          Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry

of judgment. The court cannot extend this deadline. See Fed. R. Civ P. 6(b)(2).

Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a




                                           8
reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 30th day of December, 2019.

                               BY THE COURT:



                               ______________________________________
                               CHIEF JUDGE PAMELA PEPPER
                               United States District Court




                                        9
